EXHIBIT 10.3

AGREEMENT

        THIS AGREEMENT (this “Agreement”), dated as of March 2, 2005 (the
“Effective Date”), by and between Champps Entertainment, Inc., a Delaware
corporation (the “Company”), and Michael O’Donnell (the “Executive”).

        WHEREAS, the Executive is currently a member of the Board of Directors
of the Company (the “Board”); and

        WHEREAS, the Company desires that the Executive serve as its President
and Chief Executive Officer following the Effective Date, and the Executive is
willing to be so employed, in each case on the terms and conditions set forth
herein;

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

         1.        Duties.

                 (a)     The Executive shall serve as the President and Chief
Executive Officer of the Company. The Executive shall be the senior-most
executive officer of the Company and shall have the duties and responsibilities
customarily exercised by an individual serving in those positions in a
corporation of the size and nature of the Company. In performing such duties,
services and responsibilities, the Executive will report solely and directly to
the Board. All other employees shall report solely and directly to the Executive
or his designees; provided, however, that the Chief Financial Officer and the
head of internal audit shall also report to the Audit Committee of the Board.
The Executive shall devote substantially all of his business time and attention
to the businesses of the Company and its subsidiaries and affiliates and shall
not engage in any activity inconsistent with the foregoing, whether or not such
activity shall be engaged in for pecuniary profit, unless approved by the Board
(which approval will not be unreasonably withheld or delayed); provided,
however, that, to the extent such activities do not violate, or substantially
interfere with his performance of his duties, services and responsibilities
under, this Agreement, the Executive shall be permitted to manage his personal,
financial and legal affairs and serve on civic or charitable boards and
committees of such boards. Notwithstanding the foregoing, the Executive may also
continue to serve on corporate, civic and charitable boards on which he sits as
of the date of this Agreement.

                 (b)        Consistent with his duties hereunder and any
necessary business travel, the Company understands that the Executive will be
permitted to perform his services hereunder in Florida whenever commercially
reasonable to do so. In such case, the Executive shall be provided office space
in Jacksonville or Ponte Vedra, Florida and secretarial/administrative
assistance, in each case reasonably satisfactory to the Executive and consistent
with his positions hereunder.

1

--------------------------------------------------------------------------------



         2.         Base Salary; Bonus.

                 (a)        In consideration of the performance by the Executive
of the Executive’s obligations (including any service as a member of the Board
or in any position with any subsidiary or affiliate of the Company), the Company
shall pay the Executive a base salary (the “Base Salary”) at an annual rate of
$450,000, subject to increase but not decrease in the discretion of the Board,
payable in accordance with the normal payroll practices of the Company in effect
from time to time.

                 (b)        In addition to the payments of the Base Salary set
forth above, the Executive shall be eligible to earn, in respect of each fiscal
year of the Company commencing on and after July 1, 2005, a performance-based
cash bonus of $200,000 (the “Target Bonus”). The Executive shall earn the Target
Bonus only if he is employed by the Company on the last day of each applicable
fiscal year and only if performance goals established by the Compensation
Committee of the Board (the “Compensation Committee”) after consultation with
the Executive are achieved, it being understood that the Executive may earn less
or more than 100% of the Target Bonus, as determined by the Compensation
Committee in good faith, upon partial or excess achievement of the applicable
performance goals. If the Executive is employed by the Company on June 30, 2005,
he shall be paid a guaranteed bonus equal to $200,000 multiplied by a fraction,
the numerator of which is the number of days from the Effective Date to June 30,
2005 and the denominator of which is 365. This guaranteed bonus shall be paid at
the time bonuses are otherwise paid to executives of the Company.
Notwithstanding anything to the contrary contained herein, any bonus earned by
the Executive under this Section 2(b) shall be paid at the time bonuses are
otherwise paid to executives of the Company but in any event no later than March
15 of the calendar year following the calendar year in which such bonus is
earned.

         3.         Benefits.

                 (a)        During the Employment Term, the Executive shall be
entitled to participate in the employee benefit plans, policies, programs,
perquisites and arrangements, as may be amended from time to time, that are
provided generally to senior executives of the Company to the extent the
Executive meets the eligibility requirements for any such plan, policy, program,
perquisite or arrangement; provided that during the Employment Term, the Company
shall provide to the Executive (i) $1,000,000 of life insurance coverage,
(ii) long term disability coverage that provides a minimum payment of
$22,500/month in the event the Executive becomes eligible for such benefits and
(iii) a leased automobile as determined by the Executive that is reasonably
acceptable to the Company. Within the first six months of the Employment Term,
the Board shall consider the advisability of establishing a non-qualified
deferred compensation program that would apply to the Executive, it being
understood that the Board shall not be required to adopt such a program.

                 (b)     The Company shall reimburse the Executive for all
reasonable business expenses incurred by the Executive in carrying out the
Executive’s duties, services and responsibilities under this Agreement during
the Employment Term. The Executive shall comply with generally applicable
policies, practices and procedures of the Company with respect to reimbursement
for, and submission of expense reports, receipts or similar documentation of,
such expenses.

2

--------------------------------------------------------------------------------



         4.         Vacations. During each calendar year of the Employment Term
(pro rata for partial calendar years), the Executive shall be entitled to four
weeks of paid vacation to be taken in accordance with the applicable policy of
the Company.

         5.        Equity Compensation. The Company agrees to grant the
Executive 128,670 shares of restricted common stock, par value $.01, of the
Company (“Stock”) pursuant to a Restricted Stock Agreement in the form attached
hereto as Exhibit A and 386,010 shares of restricted Stock pursuant to a
Restricted Stock Agreement in the form attached hereto as Exhibit B (together,
the “Grants”). The Company shall make the Grants promptly after the date the
shareholders of the Company approve a resolution that would permit the issuance
of the Grants under the NASDAQ listing requirements (either by increasing the
number of shares available for grant under the 2003 Stock Option and Incentive
Plan or otherwise). If the shareholders of the Company fail to approve such a
resolution by the date any portion of the Grants would otherwise have vested if
they were granted on the date hereof (each such date, a “Deemed Vesting Date”),
the Company shall make a cash payment to the Executive promptly after each
Deemed Vesting Date in an amount sufficient to place him in the same economic
position he would have occupied if the Grants were made on the date hereof.

         6.        Termination of Employment.

                 (a)        The Executive’s employment with the Company shall
terminate upon the earliest to occur of: (i) the death of the Executive;
(ii) the termination of the Executive’s employment by the Company by reason of
the Executive’s Disability; (iii) the termination of the Executive’s employment
by the Company for Cause or without Cause; (iv) the termination of the
Executive’s employment by the Executive for Good Reason; and (v) the termination
by the Executive without Good Reason upon 15 days’ written notice to the
Company, it being understood that the Company may relieve the Executive of some
or all of his duties during this period without such action in and of itself
being considered to be a breach of this Agreement, the termination of the
Executive’s employment by the Company without Cause or Good Reason for the
Executive to terminate employment. No termination of employment by either party
hereto shall be considered to be a breach of this Agreement.

                 (b)        For purposes of this Agreement, the following terms
shall have the following meanings:

                           (i)        “Cause” shall mean that the Board has made
a good faith determination, after providing the Executive with reasonably
detailed written notice and a reasonable opportunity to be heard with counsel on
the issues at a Board meeting, that any of the following has occurred:

                                   (A)        the continued failure by the
Executive to substantially follow any lawful mandate of the Board (other than
due to mental or physical disability) after written notice from the Company;

3

--------------------------------------------------------------------------------



                                   (B)        the Executive’s willful violation
of Section 1(a) or Section 8 of this Agreement that is not cured within 10
business days of the receipt of written notice from the Company;

                                   (C)        the Executive has engaged in
misconduct that has resulted in material damage to the Company’s business or
reputation;

                                   (D)        the Executive has been convicted
of, or pleaded guilty or nolo contendere to a felony; or

                                   (E)        the Executive has engaged in fraud
against the Company or misappropriated Company property.

        For purposes of this Agreement, no act or failure by the Executive shall
be considered “willful” if such act is done by the Executive in the good faith
belief that such act is or was in the best interests of the Company or one or
more of its businesses.

                         (ii)        “Change in Control” of the Company shall
mean:

                                  (A)        any “person” (as such term is used
in Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) or “group” (as such term is used in Section 14(d)(2) of
the Exchange Act) is or becomes a “beneficial owner” (as such term is used in
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the Voting
Stock of the Company; provided that this clause (A) shall not apply (1) with
respect to a stockholder of the Company who beneficially owns more than 20% of
the Voting Stock of the Company on the Effective Date or (2) in connection with
a merger, consolidation, combination, recapitalization or other similar
transaction involving the Company that is not considered a Change in Control
under clauses (B) or (C), below;

                                   (B)        all or substantially all of the
assets or business of the Company are disposed of pursuant to a merger,
consolidation, liquidation, dissolution or other transaction unless, immediately
after such transaction, the stockholders of the Company immediately prior to the
transaction own, directly or indirectly, in substantially the same proportion as
they owned the Voting Stock of the Company prior to such transaction more than
50% of the Voting Stock of the company surviving such transaction or succeeding
to all or substantially all of the assets or business of the Company or the
ultimate parent company of such surviving or successor company if such surviving
or successor company is a subsidiary of another entity;

                                   (C)        the consummation of any merger,
consolidation or other similar corporate transaction unless, immediately after
such transaction, the stockholders of the Company immediately prior to the
transaction own, directly or indirectly, in substantially the same proportion as
they owned the Voting Stock of the Company prior to such transaction more than
50% of the Voting Stock of the company surviving such transaction or its
ultimate parent company if such surviving company is a subsidiary of another
entity; or

4

--------------------------------------------------------------------------------



                                   (D)        individuals who constitute the
Board as of the Effective Date (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date of this Agreement whose election was approved by
a vote of at least three-quarters of the directors then comprising the Incumbent
Board, or whose nomination for election by the Company’s shareholders was
approved by the Company’s nominating or similar committee, shall be, for
purposes of this Agreement, considered as though he or she was a member of the
Incumbent Board.

For purposes of this definition, “the Company” shall include any entity that
succeeds to all or substantially all of the business of the Company; “Voting
Stock” shall mean securities of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors of a corporation; and references to ownership of “more than 50% of the
Voting Stock” shall mean the ownership of shares of Voting Stock that represent
the right to exercise more than 50% of the votes entitled to be cast in the
election of directors of a corporation.

                 (iii)        “Disability” of the Executive shall have occurred
if, as a result of the Executive’s incapacity due to physical or mental illness,
the Executive is eligible to receive long-term disability benefits pursuant to
the terms of any long-term disability insurance plan or program of the Company
that covers Executive.

                 (iv)        “Good Reason” shall mean and be deemed to exist if
any of the events set forth in clauses (A) through (F) below shall occur without
the prior express written consent of the Executive, provided that the Executive
shall provide the Company with written notice thereof specifically identifying
such event within ninety (90) days after the occurrence of such event and the
Company shall have ten (10) business days after the date of such notice to cure:

                                   (A)        the Executive is assigned any
duties or responsibilities inconsistent in any material respect with the scope
of the duties or responsibilities associated with the Executive’s titles or
positions, as set forth and described in Section 1 of this Agreement;

                                   (B)        the Executive suffers (i) a
material reduction in the duties or responsibilities or (ii) a material change
in the reporting rights or obligations, each as set forth and described in
Section 1 of this Agreement (other than, with respect to (ii) above, a change
required by applicable law, regulation or listing requirement or in accordance
with demonstrated principles of sound corporate governance);

                                   (C)        the Executive is not appointed to,
or is removed from, the offices or positions provided for in Section 1 of this
Agreement;

                                   (D)        the Executive’s Base Salary or
Target Bonus is decreased by the Company, or the Executive is not provided
benefits under employee benefit or health or welfare plans or programs of the
Company that are comparable to those provided to other senior executives of the
Company;

5

--------------------------------------------------------------------------------



                                   (E)        the Company fails to pay the
Executive’s compensation or to provide for the Executive’s benefits when due; or

                                   (F)        the Company materially breaches
the provisions of Section 1(b).

        Notwithstanding the foregoing, any voluntary termination of the
Executive’s employment by the Executive during the 30-day period immediately
following the first anniversary of a Change in Control shall be deemed to be a
termination for “Good Reason” for purposes of this Agreement.

         7.        Termination Payments.

                 (a)         Earned or Accrued Compensation. Upon any
termination of the Executive’s employment, he shall be entitled to payment of
any earned but unpaid portion of the Base Salary, any earned but unpaid bonus,
and benefits and un-reimbursed business expenses in accordance with applicable
Company policy, in each case with respect to the period ending on the date of
termination.

                 (b)         Severance. In addition to the payments and benefits
provided in Section 7(a), if the Executive’s employment is terminated (i) due to
the Executive’s death or Disability, the Executive shall be paid a pro rata
portion (based on the portion of the Company’s fiscal year that has elapsed as
of the Executive’s date of termination) of the amount of annual bonus the
Executive would have earned under Section 2(b) based on the annualized
performance of the Company and/or Executive as of the Executive’s date of
termination (a “Pro Rata Bonus”) or (ii) by the Company without Cause or by the
Executive for Good Reason (A) the Company shall pay the Executive a Pro Rata
Bonus, (B) the Company shall pay the Executive the Severance Payments and
(C) the Company shall provide the Executive with continued medical coverage at
active-employee rates for two years or, if earlier, until the Executive receives
subsequent employer-provided coverage.

                 (c)         Severance Payments. For purposes hereof, the
Severance Payments shall be 24 monthly payments (commencing as of the first day
of the month immediately following the Executive’s date of termination) of an
amount equal to 1/12 of the sum of the Executive’s Base Salary and Target Bonus.
However, if such Severance Payments would subject the Executive to any penalty
tax imposed under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) the Severance Payments shall be: (I) one payment, on the first day
which is at least six months after the Executive’s date of termination, of an
amount equal to 6/12 of the sum of the Executive’s Base Salary and Target Bonus
(the “Initial Payment”) and (II) 18 monthly payments (commencing the first day
of the month immediately following the month in which the above payment is made)
of an amount equal to 1/12 of the sum of the Executive’s Base Salary and Target
Bonus (also referred to as the “409A Severance”).

6

--------------------------------------------------------------------------------



                 (d)         Reduction of Severance-Non-Competitor. If the
Executive becomes employed or engaged as an independent contractor by another
entity that is not a Competitor (as defined below) prior to the end of the
24-month period over which Severance Payments are to be made, all then remaining
Severance Payments shall be reduced by one-half throughout the remainder of such
24-month period, provided, however, that if the Executive is to receive the 409A
Severance, and the Executive becomes so employed or engaged prior to the first
day which is at least six months after the Executive’s date of termination then
the Initial Payment shall only be equal to the sum of: (A) the Initial Payment
multiplied by a fraction the numerator of which is the number of days for which
the Executive was not so employed or engaged after the date of termination and
the denominator of which is 182 and (B) the Initial Payment multiplied by a
fraction the numerator of which is the number of days for which the Executive
was so employed or engaged during the first six months after the Executive’s
date of termination and the denominator of which is 364; the amount of each of
the remaining 18 monthly severance payments shall thereafter be reduced by
one-half.

                 (e)         Reduction of Severance Payments-Competitor. If the
Executive becomes employed or engaged as an independent contractor by a
Competitor prior to the end of the 24-month period over which Severance Payments
are to be made, all Severance Payments shall immediately end; provided, however,
that if the Executive is to receive the 409A Severance, and the Executive
becomes so employed or engaged by a Competitor prior to the first day which is
at least six months after the Executive’s date of termination then the Executive
will receive the Initial Payment, which shall only be equal to: the Initial
Payment multiplied by a fraction the numerator of which is the number of days
for which the Executive was not so employed or engaged after the date of
termination and the denominator of which is 182.

        The Executive agrees to promptly notify the Company of any subsequent
employment or engagement. For purposes of this Section 7, a “Competitor” means
any business or other endeavor that engages in any state in which the Company
has significant business operations to a significant degree in a business that
directly competes with all or any substantial part of any of the Company’s
businesses.

        Payment of the Pro Rata Bonus and/or Severance Payments and the
continuation of medical coverage hereunder shall be conditioned upon the
Executive’s execution of a general release substantially in the form attached
hereto as Exhibit C. In the event of any termination hereunder, the Executive
shall be under no obligation to seek other employment and (except as provided
herein) there shall be no offset against any amounts due the Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that the Executive may obtain.

         8.         Confidential Information; Noncompetition; Nonsolicitation;
Nondisparagement.

                 (a)         Confidential Information. Except as may be required
or appropriate in connection with his carrying out his duties under this
Agreement, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or any legal process, or as is
necessary in connection with any adversarial proceeding against the Company (in
which case the Executive shall cooperate with the Company in obtaining a
protective order at the Company’s expense against disclosure by a court of
competent jurisdiction), communicate, to anyone other than the Company and those
designated by the Company or on behalf of the Company in the furtherance of its
business or to perform his duties hereunder, any trade secrets, confidential
information, knowledge or data relating to the Company, its affiliates or any
businesses or investments of the Company or its affiliates, obtained by the
Executive during the Executive’s services to the Company that is not generally
available public knowledge (other than by acts by the Executive in violation of
this Agreement).

7

--------------------------------------------------------------------------------



                 (b)         Nonsolicitation. During the term of the Executive’s
employment and for 24 months after the Executive’s date of termination, the
Executive shall not, directly or indirectly, (1) solicit for employment (other
than by the Company) any person (other than any personal secretary or assistant
hired to work directly for the Executive) employed by the Company or its
affiliated companies as of the date of termination, (2) solicit for employment
(other than by the Company) any person known by the Executive (after reasonable
inquiry) to be employed at the time by the Company or its affiliated companies
as of the date of the solicitation or (3) solicit any vendor of the Company or
any of its affiliated companies to terminate, curtail or otherwise limit such
relationship.

                 (c)         Non-disparagement. During the term of the
Executive’s employment, and for 24 months after the Executive’s date of
termination, the Executive shall not, directly or indirectly, make or publish
any disparaging statements (whether written or oral) regarding the Company or
any of its affiliated companies or businesses, or the affiliates, directors,
officers, agents, principal stockholders or customers of any of them. For 24
months after the Executive’s date of termination, the Company and its affiliated
companies and businesses shall not, and the Company shall use reasonable efforts
to ensure that its principal stockholders, executive officers and members of the
Board do not, directly or indirectly, make or publish any disparaging statements
(whether written or oral) regarding the Executive or his tenure with the
Company.

         9.         Representations. The Executive represents and warrants that
he is not subject to any contract, arrangement or agreement that in any way
limits his ability to enter into and fully perform his obligations under this
Agreement.

         10.         Notice. For the purposes of this Agreement, notices,
demands and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered either
personally or by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

        If to the Executive, at his residence address most recently filed with
the Company;

with a copy to:

Stephen W. Skonieczny, Esq.
Dechert LLP30
Rockefeller Plaza
New York, New York 10112

8

--------------------------------------------------------------------------------



If to the Company:

Champps Entertainment, Inc.
10375 Park Meadows Drive, Suite 560
Littleton, CO 80124

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

         11.         Modification; Waiver. No provision of this Agreement may be
amended, modified, or waived unless such amendment or modification is agreed to
in writing and signed by the Executive and by a duly authorized officer of the
Company, and such waiver is set forth in writing and signed by the party to be
charged. No waiver by either party hereto at any time of any breach by the other
party hereto of any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. At the request of the
Executive, the Company shall amend any provision of this Agreement as necessary
to avoid imposition of any penalty tax imposed under Section 409A of the Code to
the extent such amendment does not materially adversely affect the Company’s
rights or obligations hereunder and does not impose new rights or obligations on
the Company.

         12.         Validity. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

         13.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

         14.         Entire Agreement. This Agreement and the equity agreements
referred to in Section 5 set forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersede all prior
agreements, promises, covenants, arrangements, communications, representations
and warranties, whether oral or written, by any officer, employee or
representative of any party hereto in respect of such subject matter.

         15.         Withholding. All payments hereunder shall be subject to any
required withholding of federal, state and local taxes pursuant to any
applicable law or regulation.

         16.         Section Headings. The section headings in this Agreement
are for convenience of reference only, and they form no part of this Agreement
and shall not affect its interpretation.

         17.         Governing Law. The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
Delaware without regard to its conflicts of law principles. Each of the parties
waives all right to trial by jury in any proceeding (whether based on contract,
tort or otherwise) arising out of or relating to this Agreement, or its
performance under or the enforcement of this Agreement.

9

--------------------------------------------------------------------------------



         18.         Certain Other Payments.

                 (a)         Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable pursuant to this Agreement (including, without limitation, the
accelerated vesting of equity awards held by the Executive) or otherwise, would
be subject to the excise tax imposed by Section 4999 of the Code, or any
successor provision thereto (the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (the “Gross-Up Payment”) in an amount
such that, after payment by the Executive of all taxes (and any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon any such
distributions or payments.

                 (b)         All determinations required to be made under this
Section 18, including whether and when a Gross-Up Payment is required, the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by a nationally recognized accounting firm
designated by the Company (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of a request from the Executive or such
earlier time as is requested by the Company, and the Accounting Firm will review
any such determination if the Company or the Executive, within 10 days of
receiving the detailed supporting calculations, provides an opinion of counsel
that such determination is incorrect in some material respect. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 18, shall be paid by
the Company to the Executive within 15 days of the receipt of the Accounting
Firm’s determination. Absent manifest error, any final determination by the
Accounting Firm shall be binding upon the Company and the Executive.

                 (c)         The Executive shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of the Gross-Up Payment. Such notification shall be
given as soon as practicable, but no later than 30 days after the Executive is
informed in writing of such claim. The Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Executive shall:

                                  (i)         give the Company any information
reasonably requested by the Company relating to such claim,

                                  (ii)         take such action in connection
with contesting such claim as the Company shall reasonably request in writing
from time to time, including, without limitation, accepting legal representation
with respect to such claim by an attorney reasonably selected by the Company,

10

--------------------------------------------------------------------------------



                                  (iii)         cooperate with the Company in
good faith in order effectively to contest such claim, and

                                   (iv)         permit the Company to
participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including, without limitation, additional interest and penalties)
incurred in connection with such contest, and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties) imposed as a result of such representation
and payment of costs and expenses. Without limitation on the foregoing
provisions of this Section 18, the Company shall control all proceedings taken
in connection with such contest, and, at its sole discretion, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the applicable taxing authority in respect of such claim and may, at its
sole discretion, either pay the tax claimed to the appropriate taxing authority
on behalf of the Executive and direct the Executive to sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that, if the Company pays such claim
and directs the Executive to sue for a refund, the Company shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties) imposed with respect to such
payment or with respect to any imputed income in connection with such payment;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which the Gross-Up Payment would be payable hereunder,
and the Executive shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority. In the event that the Excise Tax is determined to exceed the amount
taken into account hereunder, the Executive shall be entitled to receive an
additional Gross-Up Payment in respect of such excess at the time that the
amount of such excess is finally determined.

                 (d)         If, after the receipt by the Executive of a
Gross-Up Payment or payment by the Company of an amount on the Executive’s
behalf pursuant to this Section 18, the Executive receives any refund with
respect to the Excise Tax to which such Gross-Up Payment relates, the Executive
shall promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after
payment by the Company of an amount on the Executive’s behalf pursuant to this
Section 18, a determination is made that the Executive shall not be entitled to
any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then the amount of such payment
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

11

--------------------------------------------------------------------------------



                 (e)         Notwithstanding any other provision of this Section
18, the Company may, in its sole discretion, withhold and pay over to the
Internal Revenue Service or any other applicable taxing authority, for the
benefit of the Executive, all or any portion of any Gross-Up Payment, and the
Executive hereby consents to such withholding and payment.

         19.         Legal Fees and Other Expenses. In the event that a claim
for payment or benefits under this Agreement or any restricted stock agreement
or any other compensation arrangement is disputed, or any other disputes arise
in respect of the Executive’s employment with the Company, the Executive shall
be reimbursed for all attorney fees and expenses incurred by the Executive in
pursuing and/or defending any such claim, provided that the Executive
substantially prevails in respect of the disputed claim. In addition, the
Executive shall be paid or reimbursed for all legal fees and expenses (not
exceeding $40,000) incurred by the Executive in connection with the review,
preparation and negotiation of this Agreement, any restricted stock agreement
and/or any other agreements or plans referenced herein.

         20.         Indemnification. The Company agrees that if the Executive
is made a party or is threatened to be made a party to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he is or was a director or officer of
the Company and/or any affiliate or is or was serving at the request of the
Company and/or any Affiliate as a director, officer, member, employee or agent
of another Company or of a partnership, joint venture, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a director, officer, member, employee or agent while
serving as a director, officer, member, employee or agent, he shall be
indemnified and held harmless by the Company to the fullest extent authorized by
Delaware law, as the same exists or may hereafter be amended, against all costs
and expenses incurred or suffered by the Executive in connection therewith, and
such indemnification shall continue as to the Executive even if the Executive
has ceased to be an officer, director or agent, or is no longer employed by the
Company and shall inure to the benefit of his heirs, executors and
administrators. The Company shall provide directors & officers insurance
coverage for the Executive on the same terms as such insurance coverage is
provided to members of the Board generally.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

CHAMPPS ENTERTAINMENT, INC.

By:/s/ Donna Depoian


/s/ Michael P. O'Donnell

12

--------------------------------------------------------------------------------



Exhibit A


2003 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

        This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), made and
entered into as of the ___ day of _____________, 2005 (the “Grant Date”), by and
between Michael O’Donnell (the “Participant”) and Champps Entertainment, Inc., a
Delaware corporation (the “Company”), sets forth the terms and conditions of a
Restricted Stock Award issued pursuant to the Company’s 2003 Stock Option and
Incentive Plan (the “Plan”) and this Agreement. Any capitalized terms used but
not defined herein shall have the meaning prescribed in the Plan.

1.  

Grant and Vesting of Restricted Stock.


(a)  

Subject to the provisions of this Agreement and to the provisions of the Plan,
the Company hereby grants to the Participant 128,670 shares of restricted Stock
(the “Restricted Stock”). The period during which the Restricted Stock is not
vested and is subject to Transfer Restrictions is referred to herein as the
“Restriction Period.” The Restricted Stock is granted as of the Grant Date
pursuant to the Employment Agreement dated as of March 2, 2005, by and between
the Participant and the Company (the “Employment Agreement”).


(b)  

Subject to the terms and conditions of this Agreement, the Restricted Stock
shall vest and no longer be subject to any Transfer Restrictions hereunder on
the following dates, so long as the Participant has remained continuously
employed by the Company from the Effective Date (as defined in the Employment
Agreement) through such dates:


(i)  

as to 42,890 shares on the first anniversary of the Effective Date;


(ii)  

as to an additional 42,890 shares on the second anniversary of the Effective
Date; and


(iii)  

as to an additional 42,890 shares on the third anniversary of the Effective
Date.


(c)  

In the event of the (i) Participant’s termination of employment by the Company
for a reason other than (x) Cause (as defined in the Employment Agreement) or
(y) due to the Participant’s Disability (as defined in the Employment
Agreement), or (ii) the Participant’s termination of employment for Good Reason
(as defined in the Employment Agreement), any portion of the Restricted Stock
that has not vested as of the Participant’s date of termination shall
immediately vest and no longer be subject to any Transfer Restrictions
hereunder.


1

--------------------------------------------------------------------------------



(d)  

In the event of the termination of Participant’s employment (i) by the Company
for Cause or due to the Participant’s Disability, (ii) due to the death of
Participant or (iii) by the Participant for any reason other than Good Reason,
any portion of the Restricted Stock that has not vested as of the date of the
Participant’s date of termination shall immediately be forfeited.


(e)  

In the event of a Change in Control (as defined in the Employment Agreement),
any unvested and outstanding portion of the Restricted Stock shall immediately
and fully vest and no longer be subject to any Transfer Restrictions hereunder.


(f)  

For purposes of this Agreement, employment with the Company shall include
employment with the Company’s affiliates and its successors.


2.  

Issuance of Shares.


        Certificates representing the shares of Restricted Stock shall be issued
and held by the Company in escrow and shall remain in the custody of the Company
until their delivery to the Participant or the Participant’s estate pursuant to
this Agreement and the Plan. Subject to Section 8 (pertaining to the withholding
of taxes), as soon as practicable after the restrictions on the Restricted Stock
expire (provided there has been no prior forfeiture of the Restricted Stock
pursuant to the terms of this Agreement and the Plan), the Company shall issue
(or cause to be delivered) to the Participant one or more unlegended stock
certificates in respect of the Restricted Stock. The shares of Common Stock
issued pursuant to this Agreement shall be registered on a Registration
Statement on Form S-8 (or other available form).

3.  

Nontransferability of the Restricted Stock.


        Prior to the vesting date thereof, the Restricted Stock shall not be
transferable by the Participant, directly or indirectly, by means of sale,
assignment, exchange, hypothecation, encumbrance, pledge or otherwise (such
restrictions, the “Transfer Restrictions”).

4.  

Rights as a Stockholder.


        Except as otherwise specifically provided in this Agreement and the
Plan, during the Restriction Period the Participant shall have all the rights of
a stockholder with respect to the Restricted Stock, including without limitation
the right to vote the Restricted Stock and the right to receive any dividends
with respect thereto.

5.  

Adjustments.


        In the event of a change in corporate capitalization (including, without
limitation, a change in the number of shares of Common Stock outstanding), such
as a stock split or a corporate transaction such as a merger, consolidation,
separation, spin-off (or other distribution of stock or property of the
Company), any reorganization or any partial or complete liquidation of the
Company, the shares of Restricted Stock granted hereby shall be treated in the
same manner as other shares of Common Stock.

2

--------------------------------------------------------------------------------



6.  

Payment of Transfer Taxes, Fees and Other Expenses.


        The Company agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by the
Participant in connection with the Restricted Stock, together with any and all
other fees and expenses necessarily incurred by the Company in connection
therewith.

7.  

Validity of Share Issuance.


        The shares of Restricted Stock have been duly authorized by all
necessary corporate action of the Company and are validly issued, fully paid and
non-assessable.

8.  

Taxes and Withholding.


        No later than the date as of which an amount first becomes includible in
the gross income of the Participant for federal income tax purposes with respect
to any Restricted Stock, the Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, all federal,
state, local and foreign taxes that are required by applicable laws and
regulations to be withheld with respect to such amount. The Executive may direct
the Company to deduct any such taxes from the delivery of the Restricted Stock
that gives rise to the withholding requirement.

9.  

Notices.


        All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or overnight
courier, or registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

(a)  

if to the Participant, to the address last provided by the Participant to the
Company’s Human Resources Department;


with a copy to

;Stephen W. Skonieczny, Esq.
Dechert LLP
30 Rockefeller Plaza
New York, New York 10112

3

--------------------------------------------------------------------------------



(b)  

if to the Company:


Champps Entertainment, Inc.
10375 Park Meadows Drive, Suite 560
Littleton, CO 80124
Attention:General Counsel &Director of Human Resources

10.  

Laws Applicable to Construction.


        The interpretation, performance and enforcement of this Agreement shall
be governed by the laws of the State of Delaware without reference to principles
of conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware.

11.  

Successors, Assigns and Transferees.


        This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and each of their respective successors and assigns (including,
upon the death of the Participant, the Participant’s estate).

12.  

Administration.


        The authority to manage and control the operation and administration of
this Agreement shall be vested in the Committee, and the Committee shall have
all powers with respect to this Agreement as it has with respect to the Plan;
provided that nothing herein or in the Plan shall prevent the Participant from
contesting any interpretation or determination made by the Committee.

13.  

Incorporation of Plan.


        Subject to the limitations contained in Section 12 of this Agreement,
all terms and conditions of the Plan are incorporated herein and made part
hereof as if stated herein; provided that the Company may not terminate this
Agreement pursuant to Section 3(c)(ii) of the Plan on or prior to the third
anniversary of the Effective Date. The Participant may obtain a copy of the Plan
from the office of the Director of Human Resources of the Company.

14.  

Not an Employment Contract.


        Neither this Agreement nor the issuance of any Restricted Stock shall
confer on the Participant any right with respect to continuance of employment or
other service with the Company or any Subsidiary, nor shall they interfere in
any way with any right the Company or any Subsidiary would otherwise have to
terminate or modify the terms of the Participant’s employment or other service
at any time.

15.  

Integration.


        This Agreement and the other documents referred to herein, including
without limitation the Plan and the Employment Agreement, or delivered pursuant
hereto, which form a part hereof contain the entire understanding of the parties
with respect to their subject matter. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings with respect to
the subject matter hereof other than those expressly set forth herein. This
Agreement, including without limitation the Plan, supersedes all prior
agreements and understandings between the parties with respect to its subject
matter.

4

--------------------------------------------------------------------------------



16.  

Counterparts.


        This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but which together constitute one and the
same instrument. Notwithstanding the foregoing, any duly authorized officer of
the Company may execute this Agreement by providing an appropriate facsimile
signature, and any counterpart or amendment hereto containing such facsimile
signature shall for all purposes be deemed an original instrument duly executed
by the Company.

17.  

Modification; Waiver.


        No provision of this Agreement may be amended, modified, or waived
unless such amendment or modification is agreed to in writing and signed by the
Participant and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

        IN WITNESS WHEREOF, the Participant has executed this Agreement on the
Participant’s own behalf, thereby representing that the Participant has
carefully read and understands this Agreement and the Plan as of the day and
year first written above, and the Company has caused this Agreement to be
executed in its name and on its behalf, all as of the date first written above.

By:__________________________
Name:


CHAMPPS ENTERTAINMENT,INC.
By: ___________________________
Name:
Title:

5

--------------------------------------------------------------------------------



Exhibit B

2003 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

        This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), made and
entered into as of the ___ day of ___________, 2005 (the “Grant Date”), by and
between Michael O’Donnell (the “Participant”) and Champps Entertainment, Inc., a
Delaware corporation (the “Company”), sets forth the terms and conditions of a
Restricted Stock Award issued pursuant to the Company’s 2003 Stock Option and
Incentive Plan (the “Plan”) and this Agreement. Any capitalized terms used but
not defined herein shall have the meaning prescribed in the Plan.

1.  

Grant and Vesting of Restricted Stock.


(a)  

Subject to the provisions of this Agreement and to the provisions of the Plan,
the Company hereby grants to the Participant 386,010 shares of restricted Stock
(the “Restricted Stock”). The period during which the Restricted Stock is not
vested and is subject to Transfer Restrictions is referred to herein as the
“Restriction Period.” The Restricted Stock is granted as of the Grant Date
pursuant to the Employment Agreement dated as of March 2, 2005, by and between
the Participant and the Company (the “Employment Agreement”).


(b)  

Subject to the terms and conditions of this Agreement, the Restricted Stock
shall vest and no longer be subject to any Transfer Restrictions hereunder on
the following dates, so long as the Participant has remained continuously
employed by the Company from the Effective Date (as defined in the Employment
Agreement) through the seventh anniversary of the Grant Date; provided that:


(i)  

if, while the Participant is employed by the Company, the average of the market
price (as defined below) of a share of Stock for all of the trading days
occurring during any 60-day period ending on or before the second anniversary of
the Effective Date is $[1] or higher (the “First Target”), 24,126 shares of
Restricted Stock shall vest and no longer be subject to any Transfer
Restrictions hereunder at the end of each of the first seven calendar quarters
ending after the end of such 60-day period and 24,123 shares of Restricted Stock
shall vest and no longer be subject to any Transfer Restrictions hereunder at
the end of the eighth calendar quarter ending after the end of such 60-day
period, in each case, if the Participant remains continuously employed by the
Company from the Effective Date through each such vesting date; and


1

--------------------------------------------------------------------------------



(ii)  

if, while the Participant is employed by the Company, the average of the market
price of a share of Stock for the trading days occurring during any 60 day
period ending on or before the third anniversary of the Effective Date is $[2]
or higher (the “Second Target”), 24,126 shares of Restricted Stock shall vest
and no longer be subject to any Transfer Restrictions hereunder at the end of
each of the first seven calendar quarters ending after the end of such 60-day
period and 24,123 shares of Restricted Stock shall vest and no longer be subject
to any Transfer Restrictions hereunder at the end of the eighth calendar quarter
ending after the end of such 60-day period, in each case, if the Participant
remains continuously employed by the Company from the Effective Date through
each such vesting date.


(iii)  

For purposes of Clauses (ii) and (iii) above, “market price” means the average
of the high and low sales prices for a share of Stock on a particular trading
day, as reported by the principal exchange (which for this purpose may include
the Nasdaq) on which the Stock is listed for trading or if the Stock is not so
listed, “market price” shall mean “Fair Market Value” as determined under the
Plan.


(c)  

In the event of (i) the Participant’s termination of employment by the Company
for a reason other than (x) Cause (as defined in the Employment Agreement) or
(y) due to the Participant’s Disability (as defined in the Employment Agreement)
or (ii) the Participant’s termination of employment for Good Reason (as defined
in the Employment Agreement), any portion of the Restricted Stock that has not
vested as of the Participant’s date of termination shall immediately be
forfeited; provided that if the First Target or Second Target has been attained
on or before the Participant’s date of termination, any Shares of unvested
Restricted Stock that are subject to vesting under Section 1(b)(i) (if, and only
if, the First Target has been achieved) or Section 1(b)(ii) (if, and only if,
the Second Target has been achieved) above, shall immediately vest and no longer
be subject to any Transfer Restrictions hereunder. For purposes of this Section
1(c), (i) the First Target shall be deemed to have been achieved as of the
Participant’s date of termination if, on the last trading day before the
Participant’s date of termination, the closing price of a share of Stock as
reported by the principal exchange on which the Stock is traded was $[3] or
higher and (ii) the Second Target shall be deemed to have been achieved as of
the Participant’s date of termination if, on the last trading day before the
Participant’s date of termination, the closing price of a share of Stock as
reported by the principal exchange on which the Stock is traded was $[4] or
higher.


2

--------------------------------------------------------------------------------



(d)  

In the event of the Participant’s termination of employment by the Company for
Cause, or by the Participant for any reason other than Good Reason, any portion
of the Restricted Stock that has not vested as of the date of the Participant’s
date of termination shall immediately be forfeited.


(e)  

In the event of the Participant’s termination of employment due to death or by
the Company due to the Participant’s Disability, any portion of the Restricted
Stock that has not vested as of the Participant’s date of termination shall be
forfeited on the 60th day following the Participant’s date of termination;
provided that if the First Target or Second Target has been attained on or
before the Participant’s date of termination or within the 60 day period
immediately following the Participant’s date of termination, any Shares of
unvested Restricted Stock that are subject to vesting under Section 1(b)(i) (if,
and only if, the First Target has been achieved) and/or Section 1(b)(ii) (if,
and only if, the Second Target has been achieved) above, shall immediately vest
and no longer be subject to any Transfer Restrictions hereunder.


(f)  

If the First Target or Second Target has been achieved as of the date of a
Change in Control (as defined in the Employment Agreement), any Shares of
unvested Restricted Stock that are subject to vesting under Section 1(b)(i) (if,
and only if, the First Target has been achieved) or 1(b)(ii) (if, and only if,
the Second Target has been achieved) above, shall immediately vest and no longer
be subject to any Transfer Restrictions hereunder. For purposes of this Section
(f), (i) the First Target shall be deemed to have been achieved as of the date
of a Change in Control if the per share consideration for a share of Stock paid
to Company stockholders in connection with a Change in Control exceeds the First
Target and (ii) the Second Target shall be deemed to have been achieved as of
the date of a Change in Control if the per share consideration for a share of
Stock paid to Company stockholders in connection with a Change in Control
exceeds the Second Target .


(g)  

For purposes of this Agreement, employment with the Company shall include
employment with the Company’s affiliates and its successors.


2.  

Issuance of Shares.


3

--------------------------------------------------------------------------------



        Certificates representing the shares of Restricted Stock shall be issued
and held by the Company in escrow and shall remain in the custody of the Company
until their delivery to the Participant or the Participant’s estate pursuant to
this Agreement and the Plan. Subject to Section 8 (pertaining to the withholding
of taxes), as soon as practicable after the restrictions on the Restricted Stock
expire (provided there has been no prior forfeiture of the Restricted Stock
pursuant to the terms of this Agreement and the Plan), the Company shall issue
(or cause to be delivered) to the Participant one or more unlegended stock
certificates in respect of the Restricted Stock. The shares of Common Stock
issued pursuant to this Agreement shall be registered on a Registration
Statement on Form S-8 (or other available form).

3.  

Nontransferability of the Restricted Stock.


        Prior to the vesting date thereof, the Restricted Stock shall not be
transferable by the Participant, directly or indirectly, by means of sale,
assignment, exchange, hypothecation, encumbrance, pledge or otherwise (such
restrictions, the “Transfer Restrictions”).

4.  

Rights as a Stockholder.


        Except as otherwise specifically provided in this Agreement and the
Plan, during the Restriction Period the Participant shall have all the rights of
a stockholder with respect to the Restricted Stock, including without limitation
the right to vote the Restricted Stock and the right to receive any dividends
with respect thereto.

5.  

Adjustments.


        In the event of a change in corporate capitalization (including, without
limitation, a change in the number of shares of Common Stock outstanding), such
as a stock split or a corporate transaction such as a merger, consolidation,
separation, spin-off (or other distribution of stock or property of the
Company), any reorganization or any partial or complete liquidation of the
Company, the shares of Restricted Stock granted hereby shall be treated in the
same manner as other shares of Common Stock.

6.  

Payment of Transfer Taxes, Fees and Other Expenses.


        The Company agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by the
Participant in connection with the Restricted Stock, together with any and all
other fees and expenses necessarily incurred by the Company in connection
therewith.

7.  

Validity of Share Issuance.


        The shares of Restricted Stock have been duly authorized by all
necessary corporate action of the Company and are validly issued, fully paid and
non-assessable.

8.  

Taxes and Withholding.


        No later than the date as of which an amount first becomes includible in
the gross income of the Participant for federal income tax purposes with respect
to any Restricted Stock, the Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, all federal,
state, local and foreign taxes that are required by applicable laws and
regulations to be withheld with respect to such amount. The Participant may
direct the Company to deduct any such taxes from the delivery of the Restricted
Stock that gives rise to the withholding requirement.

4

--------------------------------------------------------------------------------



9.  

Notices.


        All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or overnight
courier, or registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

(a)  

if to the Participant, to the address last provided by the Participant to the
Company’s Human Resources Department;


with a copy to:

Stephen W. Skonieczny, Esq.
Dechert LLP
30 Rockefeller Plaza
New York, New York 10112

(b)  

if to the Company:


Champps Entertainment, Inc.
10375 Park Meadows Drive, Suite 560
Littleton, CO 80124
Attention: General Counsel &Director of Human Resources

10.  

Laws Applicable to Construction.


        The interpretation, performance and enforcement of this Agreement shall
be governed by the laws of the State of Delaware without reference to principles
of conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware.

11.  

Successors, Assigns and Transferees.


        This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and each of their respective successors and assigns (including,
upon the death of the Participant, the Participant’s estate).

12.  

Administration.


        The authority to manage and control the operation and administration of
this Agreement shall be vested in the Committee, and the Committee shall have
all powers with respect to this Agreement as it has with respect to the Plan;
provided that nothing herein or in the Plan shall prevent the Participant from
contesting any interpretation or determination made by the Committee.

5

--------------------------------------------------------------------------------



13.  

Incorporation of Plan.


        Subject to the limitations contained in Section 12 of this Agreement,
all terms and conditions of the Plan are incorporated herein and made part
hereof as if stated herein; provided that the Company may not terminate this
Agreement pursuant to Section 3(c)(ii) of the Plan before the later of (i) the
day after the third anniversary of the Effective Date or (ii) with respect to
shares of Restricted Stock that have become subject to vesting under Section
1(b)(i) or Section 1(b)(ii), the date such shares are either fully vested or
forfeited, in each case, in accordance with the terms of this Agreement. The
Participant may obtain a copy of the Plan from the office of the Director of
Human Resources of the Company.

14.  

Not an Employment Contract.


        Neither this Agreement nor the issuance of any Restricted Stock shall
confer on the Participant any right with respect to continuance of employment or
other service with the Company or any Subsidiary, nor shall they interfere in
any way with any right the Company or any Subsidiary would otherwise have to
terminate or modify the terms of the Participant’s employment or other service
at any time.

15.  

Integration.


        This Agreement and the other documents referred to herein, including
without limitation the Plan and the Employment Agreement, or delivered pursuant
hereto, which form a part hereof contain the entire understanding of the parties
with respect to their subject matter. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings with respect to
the subject matter hereof other than those expressly set forth herein. This
Agreement, including without limitation the Plan, supersedes all prior
agreements and understandings between the parties with respect to its subject
matter.

16.  

Counterparts.


        This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but which together constitute one and the
same instrument. Notwithstanding the foregoing, any duly authorized officer of
the Company may execute this Agreement by providing an appropriate facsimile
signature, and any counterpart or amendment hereto containing such facsimile
signature shall for all purposes be deemed an original instrument duly executed
by the Company.

17.  

Modification; Waiver.


        No provision of this Agreement may be amended, modified, or waived
unless such amendment or modification is agreed to in writing and signed by the
Participant and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Participant has executed this Agreement on the
Participant’s own behalf, thereby representing that the Participant has
carefully read and understands this Agreement and the Plan as of the day and
year first written above, and the Company has caused this Agreement to be
executed in its name and on its behalf, all as of the date first written above.

By:

CHAMPPS ENTERTAINMENT, INC.
By:___________________________

7

--------------------------------------------------------------------------------



Exhibit C


FORM OF RELEASE AGREEMENT

        I, Michael O’Donnell, have agreed to execute and be bound by this
Release in exchange for the assumption by Champps Entertainment, Inc. (the
“Company”) of the additional severance payment and benefit obligations provided
for in my Employment Agreement with the Company, dated _________ _____, 2005
(the “Employment Agreement”) upon the termination of my employment with the
Company effective [Month Day, Year]. I understand that the terms of the
Employment Agreement and my eligibility for the additional payments and benefits
to be paid thereunder are expressly contingent upon my executing, delivering and
not revoking this Release. Under the terms of this Release, I am waiving any
rights to bring claims against the Company and any affiliates thereto and
against various other persons with respect to my employment, the cessation of my
employment or otherwise, except as specifically and expressly allowed by this
Release. This is a legally binding document. I WILL NOT SIGN THIS RELEASE UNLESS
I THOROUGHLY UNDERSTAND IT.

        1.         In exchange for the agreement of the Company to make certain
payments and provide certain benefits that I would not otherwise be entitled to
pursuant to the Employment Agreement, I hereby release the Company and all of
its past and/or present subsidiaries, divisions and affiliates, and their
officers, directors, stockholders, partners, trustees, employees, agents,
representatives, administrators, attorneys, insurers, fiduciaries, successors
and assigns, in their individual and/or representative capacities (collectively
referred to as “the Releasees”), from any and all causes of action, suits,
agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims and demands of any kind whatsoever (“Claims”)
that I or my heirs, executors, administrators, successors and assigns ever had,
now have or may have against the Releasees, whether known or unknown to me, by
reason of my employment and/or the cessation of my employment with the Company,
or otherwise involving facts that occurred on or prior to the date that I have
signed this Release, including, without limitation, any and all Claims arising
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967 (including the Older Workers Benefit Protection Act), the
Civil Rights Acts of 1866 and 1871, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Equal Pay Act, the Employee Retirement Income Security Act of
1975, the Americans with Disabilities Act, the Family and Medical Leave Act of
1993, the New York State and New York City Human Rights Laws, the New York Labor
Laws [INSERT OTHER APPLICABLE FEDERAL AND STATE LAWS] and any and all other
federal, state or local laws, statutes, rules and regulations pertaining to
employment, as well as any and all Claims under federal and state contract or
tort law. However, I am not releasing any Claims (i) for the benefits described
in the Employment Agreement, (ii) regarding any right I may have under any
benefit plan or program maintained by the Company, (iii) regarding any rights
for indemnification I may have under the Employment Agreement, (iv) regarding
any rights I may have under any directors’ and officers’ insurance policies
maintained by the Company or (v) regarding any rights I may have under any
Restricted Stock Agreement with the Company (collectively, the “Excluded
Claims”).

1

--------------------------------------------------------------------------------



        2.         I represent that I have not filed, and will not hereafter
file, any lawsuit against the Releasees relating to my employment and/or
cessation of employment with the Company, or otherwise involving facts that
occurred on or prior to the date that I have signed this Release, other than
with respect to any Excluded Claims.

         3.        I understand and agree that if I commence, continue, join in,
or in any other manner attempt to assert any Claim (other than with respect to
any Excluded Claims) released herein against the Releasees, or otherwise violate
the terms of this Release, I agree to reimburse the Releasees for all attorneys’
fees and expenses incurred by any of them in defending against such a lawsuit,
provided that the right of the Releasees to receive the foregoing payments is
without prejudice to their other rights hereunder, including any waiver and
release of any and all Claims (other than the Excluded Claims) against the
Releasees.

         4.        I understand and agree that the Company’s payments to me and
my signing of this Release do not in any way indicate that I have any viable
Claims against the Releasees or that any of the Releasees admits any liability
to me whatsoever.

         5.        I agree to keep the terms of this Release in strict
confidence, except where necessary to comply with or enforce this Release or as
may be required by any applicable law, regulation or judicial process.
Notwithstanding the foregoing, I understand that I may disclose the terms of
this Release and provide a copy hereof to my immediate family and my financial
and legal advisors.

         6.        I understand that if any provision of this Release or my
compliance with any provision of this Release constitutes a violation of any
law, or is or becomes unenforceable or void, then such provision, to the extent
only that it is in violation of law, unenforceable or void, will be deemed
modified to the extent necessary so that it is no longer in violation of law,
unenforceable or void, and such provision will be enforced to the fullest extent
permitted by law. If such modification is not possible, such provision, to the
extent that it is in violation of law, unenforceable or void, will be deemed
severable from the remaining provisions of this Release, which provisions will
remain binding on me.

         7.        I have read this Release carefully, have been given at least
twenty-one (21) days to consider all of its terms, have been advised to consult
with an attorney and any other advisors of my choice, and fully understand that
by signing below I am giving up any right that I may have to sue or bring any
Claims (other than the Excluded Claims) against the Releasees. I have not been
forced or pressured in any manner whatsoever to sign this Release, and I agree
to all of its terms voluntarily.

         8.        I understand that I have seven (7) days from the date I have
signed this Release below to revoke my signature, that this Release will not
become effective until the eighth (8th) day following the date that I have
signed this Release, and that if I revoke my signature, I will not be entitled
to any benefits from the Company under the Employment Agreement. [TO BE MODIFIED
TO REFLECT ANY CHANGES IN LAW AFTER THE EFFECTIVE DATE OF THE EMPLOYMENT
AGREEMENT].

2

--------------------------------------------------------------------------------



         9.        I understand and agree that this Release will be governed by
the law of the State of Delaware, to the extent not preempted by federal law.

By:____________________________

Dated:

3

--------------------------------------------------------------------------------



1 200% of the average “market price” for all of the trading days occurring
during the 60-day period immediately preceding the Effective Date (the “Base
Average Market Price”).


2  300% of Base Average Market Price.


3 190% of the Base Average Market Price.


4 280% of the Base Average Market Price.
